Exhibit 99.1 For Immediate Release SL INDUSTRIES, INC. ANNOUNCES FINANCIAL RESULTS FOR ITS THIRD QUARTER ENDED SEPTEMBER 30, 2009 MT. LAUREL, NEW JERSEY, November 12, 2009 SL INDUSTRIES, INC. (NYSE AMEX:SLI) announced today that net sales for the third quarter ended September 30, 2009 were $36,379,000, compared to $46,242,000 for the third quarter last year, a decrease of $9,863,000, or 21%.Income from continuing operations was $1,876,000, or $0.31 per diluted share, compared to income from continuing operations of $872,000, or $0.15 per diluted share, for the same period in 2008. Net sales from continuing operations for the nine months ended September 30, 2009 were $107,568,000, compared to net sales of $140,338,000 for the nine months ended September 30, 2008, a decrease of $32,770,000, or 23%. Income from continuing operations for the nine months ended September 30, 2009 was $1,774,000, or $0.30 per diluted share, compared to income from continuing operations of $4,218,000, or $0.71 per diluted share, for the same period last year. Loss from discontinued operations, net of tax, was $440,000 for the first nine months of 2009, compared to loss from discontinued operations, net of tax, of $1,650,000 for the same period last year. Loss from discontinued operations, net of tax, decreased from an unusually large third quarter 2008 charge to remediate the site of the former chrome plating operations of a disposed subsidiary. As a result, for the nine month period ended September 30, 2009, the Company recorded net income of $1,334,000, or $0.22 per diluted share, compared to net income of $2,568,000, or $0.43 per diluted share, for the same period last year. The Company’s four business segments reported mixed results under challenging market conditions for the first nine months of the year. SL Power Electronics Corp. recorded net sales of $39,529,000 and operating income of $62,000, as compared to net sales of $57,194,000 and operating income of $998,000 for the same period in 2008. The High Power Group recorded net sales of $33,127,000 and operating income of $2,450,000, as compared to net sales of $44,499,000 and operating income of $4,678,000 for the same period last year. SL Montevideo Technology, Inc. recorded net sales of $20,542,000 and operating income of $3,071,000, as compared to net sales of $21,231,000 and operating income of $2,734,000 for the first nine months of 2008. And RFL Electronics Inc. recorded net sales of $14,370,000 and operating income of $990,000, as compared to net sales of $17,414,000 and operating income of $1,547,000, for the same period last year. Engineering and product development expenses for the first nine months of 2009 decreased by $1,417,000, or approximately 14%, as compared to the same period last year. This decrease was primarily attributable to SL Power Electronics Corp., which decreased staff in the process of consolidating two design centers in the fourth quarter of 2008, incurred lower consulting expenses and received greater non-recurring engineering fees for new programs with original equipment manufacturers. The
